uniform issue list department of the renee eg internal_revenue_service washington d c tax_exempt_and_government_entities_division kekerreererererererereeer oec kererriereerererrererer krererererereerreerereer legend amount a custodian c -_ -_ rekker dollar_figure kekeererereeerereerer insurance co d rrr ree incorrect zip code krrri kek hrerrere dear kkkkkkkkkekeee this is in response to your request dated date as supplemented by correspondence dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted to support the ruling requested you maintained a simple_ira described in sec_408 of the code with custodian c custodian c decided to close all simple_ira accounts and sent all of the information to you on date including a check for amount a however the check and other information were sent to the incorrect zip code which caused a delay in date your financial advisor informed you that you were eligible to make a tax-free_rollover of funds from your simple_ira distribution from custodian c during the last week in date you endorsed the distribution check from custodian c to insurance co d on date you received a refund check from insurance co d dated date with a statement that you were not eligible to make a rollover because you are no longer a resident_of_the_united_states this stated reason is not correct see oe ie lek fe ake fei ke ae a ek ak kek oko page based on the above facts you request that the service waive the 60-day rollover requirement with respect to the distribution from your ira of the amount a because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service ee ok oe oe oe oe ee i a page will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred information presented indicates that you could not reasonably satisfy the requirement that amount a be deposited in an ira within days of the distribution from your simple_ira the failure to deposit amount a into another ra within the 60-day period was beyond your reasonable control because custodian c sent you a check to the incorrect zip code and you received a refund check from insurance co d on date which was too late to deposit these funds in an ra trust or custodial_account located in the united_states under these circumstances the failure to waive the day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from your simple ra of the amount a to you on date you are granted a period of days from the date_of_issuance of this ruling letter to contribute amount a in cash into another ira in the united_states provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at sincerely yours alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
